Title: Motion on the Death of Franklin, [22 April] 1790
From: Madison, James
To: 


[22 April 1790]
Mr. Madison rose and made the following motion: Mr. Speaker said he, Tho’ we have been informed not only thro’ the channel of the newspapers but by a more direct communication, of the decease of an illustrious character whose native genius has rendered distinguished services to the cause of science and of mankind in general, and whose patriotic exertions have contributed in a high degree to the independence and prosperity of this country in particular—the occasion seems to call upon us to pay some tribute to his memory expressive of the tender veneration his country feels for such distinguished merit. I therefore move the following resolution:
“The house being informed of the decease of Benjamin Franklin, a citizen whose native genius was not more an ornament to human nature, than his various exertions of it have been precious to science, to freedom, and to his country, do resolve, as a mark of the veneration due to his memory, that the members wear the customary badge of mourning for one month.”
